UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8129


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARCEL BARNES, a/k/a Larry Kevin Brown,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:94-cr-00052-RBS-3)


Submitted:    December 5, 2008               Decided:   January 7, 2009


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcel Barnes, Appellant         Pro Se.       Laura Marie Everhart,
Assistant United  States         Attorney,   Norfolk,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marcel Barnes appeals from the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion, in which he

sought      the   benefit   of   Amendment    715   of   the    sentencing

guidelines.       See U.S. Sentencing Guidelines Manual Amend. 715

(2008).      Because Barnes’ offense involved well in excess of 4.5

kilograms of cocaine base * as well as quantities of other drugs,

he is not entitled to a reduction of his 360-month sentence.

Amendment 715 specifically excepts from its coverage offenses

involving “4.5 kg. or more . . . of cocaine base.”             USSG Amend.

715.       Accordingly, we affirm.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                  AFFIRMED




       *
        According   to   Barnes’  presentence   report, he was
responsible for 24.615 kilograms of cocaine base, 13.407
kilograms of cocaine, and .838 kilograms of marijuana.



                                     2